Exhibit 10.8
 
SHARED SERVICES AGREEMENT
 
THIS SHARED SERVICES AGREEMENT (this “Agreement”) is entered into as of July 11,
2013, by and between Walker Digital Management, LLC, a Delaware limited
liability company (“WD Management”), and GlobalOptions Group, Inc., a Delaware
corporation (“GlobalOptions”).  This Agreement shall become effective as of the
Effective Time (as defined in the below referenced Merger Agreement).
 
WHEREAS, Walker Digital, LLC (“Walker Digital”), Walker Digital Holdings, LLC
(“WD Holdings”), GlobalOptions and GO Merger Sub LLC (“Merger Sub”) are parties
to a certain Agreement and Plan of Merger, dated as of July 11, 2013 (the
“Merger Agreement”), pursuant to which Merger Sub shall merge with and into WD
Holdings, with WD Holdings surviving the merger as a wholly-owned subsidiary of
GlobalOptions;
 
WHEREAS, WD Management is a wholly-owned subsidiary of Walker Digital;
 
WHEREAS, WD Management is willing to provide certain services to GlobalOptions
as set forth herein, and GlobalOptions is willing to provide certain services to
WD Management as set forth herein; and
 
WHEREAS, one of the conditions to the consummation of the transactions
contemplated by the Merger Agreement is the execution by the parties hereto of
this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.             WD Management Services.


(a)           WD Management shall provide the services indicated on Schedule A
attached hereto to GlobalOptions for the fees set forth opposite the respective
services on such Schedule A.  WD Management and GlobalOptions acknowledge that
it is impracticable to describe on such Schedule A the exact nature of and all
details relating to the services intended to be provided by WD Management to
GlobalOptions under this Agreement.  WD Management and GlobalOptions agree that
the intent of this Section 1 is that WD Management provide to GlobalOptions the
services described generally on the attached Schedule A in the same manner as WD
Management currently provides such services.  WD Management and GlobalOptions
shall cooperate with each other in good faith to determine the details
concerning, and the exact means of providing, the services referred to on
Schedule A attached hereto.  WD Management and GlobalOptions may add services or
delete services or modify or amend such Schedule A from time to time by mutual
written agreement.


(b)           GlobalOptions shall pay WD Management monthly for the services
described on Schedule A attached hereto, for each respective service or
component thereof, in the amounts set forth on such Schedule A.  Monthly fees
for services which are provided only for a portion of any calendar month shall
be pro-rated accordingly.  WD Management shall invoice GlobalOptions monthly for
the fees for the services provided under this Agreement, and GlobalOptions shall
pay such invoices within thirty (30) days after receipt of the invoice.
 
 
 

--------------------------------------------------------------------------------

 


(c)           Subject to the terms of Section 5, WD Management shall provide to
GlobalOptions the services indicated on the attached Schedule A until such
services are terminated pursuant to this Agreement.


2.             WD Management Level of Services.


(a)           WD Management shall use the same degree of care in providing
services under this Agreement as it uses in providing similar services within
its own business organization.


(b)           In no event shall WD Management be liable for (i) any error or
omission in rendering such services, or defect in the services rendered, except
to the extent such error, omission or defect is attributable to the gross
negligence or willful misconduct of WD Management or (ii) any indirect, special,
consequential or punitive damages of any kind whatsoever (including lost
profits), even if WD Management has been advised of the likelihood of such loss
or damage and regardless of the form of action.


(c)           WD Management shall be excused from its obligation to provide any
services under this Agreement in the event and to the extent that its ability to
provide such services is delayed or prevented by any circumstances beyond its
control, such as fire, flood, epidemic, act of God, labor dispute or civil
disturbance.


3.             GlobalOptions Services.


(a)           GlobalOptions shall provide the services indicated on Schedule B
attached hereto to WD Management for the fees set forth opposite the respective
services on such Schedule B.  WD Management and GlobalOptions acknowledge that
it is impracticable to describe on such Schedule B the exact nature of and all
details relating to the services intended to be provided by GlobalOptions to WD
Management under this Agreement.  WD Management and GlobalOptions agree that the
intent of this Section 3 is that GlobalOptions provide to WD Management the
services described generally on the attached Schedule B in the same manner as
GlobalOptions currently provides such services.  WD Management and GlobalOptions
shall cooperate with each other in good faith to determine the details
concerning, and the exact means of providing, the services referred to on
Schedule B attached hereto.  WD Management and GlobalOptions may add services or
delete services or modify or amend such Schedule B from time to time by mutual
written agreement.


(b)           WD Management shall pay GlobalOptions monthly for the services
described on Schedule B attached hereto, for each respective service or
component thereof, in the amounts set forth on such Schedule B.  Monthly fees
for services which are provided only for a portion of any calendar month shall
be pro-rated accordingly.  GlobalOptions shall invoice WD Management monthly for
the fees for the services provided under this Agreement, and WD Management shall
pay such invoices within thirty (30) days after receipt of the invoice.


(c)           Subject to the terms of Section 5, GlobalOptions shall provide to
WD Management the services indicated on the attached Schedule B until such
services are terminated pursuant to this Agreement.
 
 
2

--------------------------------------------------------------------------------

 


4.            GlobalOptions Level of Services.


(a)           GlobalOptions shall use the same degree of care in providing
services under this Agreement as it uses in providing similar services within
its own business organization.


(b)           In no event shall GlobalOptions be liable for (i) any error or
omission in rendering such services, or defect in the services rendered, except
to the extent such error, omission or defect is attributable to the gross
negligence or willful misconduct of GlobalOptions or (ii) any indirect, special,
consequential or punitive damages of any kind whatsoever (including lost
profits), even if GlobalOptions has been advised of the likelihood of such loss
or damage and regardless of the form of action.


(c)           GlobalOptions shall be excused from its obligation to provide any
services under this Agreement in the event and to the extent that its ability to
provide such services is delayed or prevented by any circumstances beyond its
control, such as fire, flood, epidemic, act of God, labor dispute or civil
disturbance.


5.            Termination.


(a)           Either WD Management or GlobalOptions shall have the right to
terminate this Agreement, as follows:


(i)           upon written notice thereof to the other party, if:


(A)           the other party has breached any material obligation under this
Agreement and has not cured such breach within fifteen (15) days after delivery
by the non-breaching party to the breaching party of written notice describing
such breach; or


(B)           the other party shall become the subject of a voluntary or
involuntary petition under federal or state bankruptcy or similar laws; or


(ii)           upon ninety (90) days’ prior written notice of such termination
to the other party.


(b)           Unless otherwise set forth on Schedule A attached hereto,
GlobalOptions shall have the right to terminate the provision by WD Management
of any services indicated on such Schedule A by delivery of thirty (30) days’
prior written notice of such termination to WD Management.


(c)           Unless otherwise set forth on Schedule B attached hereto, WD
Management shall have the right to terminate the provision by GlobalOptions of
any services indicated on such Schedule B by delivery of thirty (30) days’ prior
written notice of such termination to GlobalOptions.


(d)           Notwithstanding anything herein to the contrary, this Agreement
shall automatically terminate upon such date that Walker Digital no longer holds
at least a majority of the outstanding voting power of GlobalOptions; provided,
however, that any provision of legal services under this Agreement shall
automatically terminate upon such date that WD Management is no longer an
affiliate of GlobalOptions in accordance with the State of Connecticut Rules of
Professional Conduct.
 
 
3

--------------------------------------------------------------------------------

 


6.             Confidentiality. The parties agree that certain information
supplied by each to the other during the provision of services under this
Agreement may be proprietary or confidential. Any such information that is
marked or otherwise reasonably identified by the providing party as proprietary
or confidential shall be held in confidence by the receiving party and shall be
used only for the purposes intended.  The restrictions of this Section 6 shall
not apply to information that: (a) the receiving party can demonstrate was
obtained by the receiving party, without restrictions on use or disclosure, from
a third party free to disclose it without obligation to the disclosing party;
(b) is or becomes publicly known, through no wrongful act of the receiving
party; (c) the receiving party can demonstrate was developed independently by
such party without reference to proprietary or confidential information received
hereunder; or (d) is lawfully required to be disclosed to any governmental
agency or is otherwise required to be disclosed by law; provided that, before
making such disclosure, the receiving party shall give the disclosing party a
reasonable opportunity to interpose an objection and/or take action to ensure
confidential handling of such information. The obligations of this Section 6
shall survive any termination of this Agreement.


7.             Indemnification.


(a)           WD Management shall indemnify, defend and hold harmless
GlobalOptions, its affiliates and their respective directors, officers,
employees, agents and representatives from and against any and all claims,
actions, demands, judgments, losses, liabilities, damages, costs, expenses and
fees (including reasonable attorneys’ fees and the cost of enforcing this
indemnity) (collectively, “Losses”) arising out of or resulting from: (a) the
gross negligence or willful misconduct of WD Management; and (b) a breach by WD
Management of any provision of this Agreement.


(b)           GlobalOptions shall indemnify, defend and hold harmless WD
Management, its affiliates and their respective directors, officers, employees,
agents and representatives from and against any and all Losses arising out of or
resulting from: (a) the gross negligence or willful misconduct of GlobalOptions;
and (b) a breach by GlobalOptions of any provision of this Agreement.


8.            Relationship Between the Parties. The employees, agents or
representatives of WD Management providing services to GlobalOptions under this
Agreement shall not be deemed employees, agents or representatives of
GlobalOptions.  The employees, agents or representatives of GlobalOptions
providing services to WD Management under this Agreement shall not be deemed
employees, agents or representatives of WD Management.  Neither party, nor its
employees, agents or representatives, is authorized to act on behalf of or to
bind the other party in any manner whatsoever.
 
 
4

--------------------------------------------------------------------------------

 


9.             Miscellaneous


(a)           This Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective successors and permitted
assigns.  Neither this Agreement nor the rights or obligations of the parties
hereunder may be assigned, subleased or transferred (by operation of law or
otherwise) by either party without the express written consent of the other
party, which consent shall not be unreasonably withheld.


(b)           Nothing in this Agreement shall be construed to limit the lawful
remedies available to either party in the event of breach of any provision of
this Agreement, the provisions of which may be enforced by any right or remedy
available at law or in equity.


(c)           All notices, requests, consents, instructions and other
communications given or made pursuant to this Agreement shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified, (ii) when sent by confirmed electronic mail or facsimile if sent
during normal business hours of the recipient, and if not so confirmed, then on
the next business day, (iii) five (5) days after having been sent by registered
or certified mail, return receipt requested, postage prepaid, or (iv) one (1)
day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt.  All communications
shall be sent as follows:


 
(i)
If to WD Management:

 
Walker Digital Management, LLC
Two High Ridge Park
Stamford, CT 06905
Attn: Counsel
Email: Legal@walkerdigital.com
 
(ii)           If to GlobalOptions:


GlobalOptions Group, Inc.
Two High Ridge Park
Stamford, CT 06905
Attn: Gary A. Greene, Chief Operating Officer and General Counsel
Email: GGreene@WalkerDigital.com
 
or to such other address as the party to whom notice is to be given may have
furnished to each other party in writing in accordance herewith.
 
(d)           This Agreement constitutes the entire agreement and understanding
between the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings relating to such subject matter.


(e)           This Agreement may be modified or amended only by the mutual
written agreement of WD Management and GlobalOptions.
 
(f)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable. Each of the parties (i) submits to the exclusive jurisdiction of
any state or federal court sitting in New York, New York in any action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby, (ii) agrees that all claims in respect of such action or
proceeding may be heard and determined in any such court, (iii) waives any claim
of inconvenient forum or other challenge to venue in such court, (iv) agrees not
to bring any action or proceeding arising out of or relating to this Agreement
in any other court and (v) waives any right it may have to a trial by jury with
respect to any action or proceeding arising out of or relating to this
Agreement.  Each party hereto agrees to accept service of any summons, complaint
or other initial pleading made in the manner provided for the giving of notices
in Section 9(c); provided, that nothing in this Section 9(f) shall affect the
right of any party hereto to serve such summons, complaint or other initial
pleading in any other manner permitted by applicable law.
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Shared Services Agreement to be
executed as of the date first written above.
 

 
WALKER DIGITAL MANAGEMENT, LLC
     
By:
/s/ Jay S. Walker    
Name:
Jay S. Walker
   
Title:
Authorized Person






 
GLOBALOPTIONS GROUP, INC.
     
By:
/s/ Harvey W. Schiller    
Name:
Harvey W. Schiller     
Title:
Chairman and CEO





 
 

--------------------------------------------------------------------------------

 
 
Schedule A
 
WD Management Schedule of Services
 
Description of Services
 
 
·
Computer Maintenance

 
 
·
Computer Services

 
 
·
Computer Software & Licenses

 
 
·
Computer Supplies

 
 
·
Equipment Rental

 
 
·
Office Services

 
 
·
Office Supplies

 
 
·
Postage & Delivery

 
 
·
Mail room, IT Support and Bookkeeping Services

 
 
·
Telephone

 
 
·
Insurance

 
 
·
Office Space

 
 
·
Utilities

 


 
Monthly Fees
 
Monthly fees payable by GlobalOptions to WD Management for each of the
above-listed services shall be an amount equal to WD Management’s cost of
providing such service.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule B
 
GlobalOptions Schedule of Services
 


 
Description of Services
 
Monthly Fees
Intellectual Property Management
$55 per hour, not to exceed  20 hours per month.
 
Contract Management
$80 per hour, not to exceed 20 hours per month.
 
Contract drafting and negotiations
$100 per hour, not to exceed 20 hours per month.
 
General Legal Services
$150 per hour, not to exceed 20 hours per month.
 
General Finance Support
$150 per hour, not to exceed 20 hours per month.
 



 
Costs of the services set forth on this Schedule B are subject to change as of
January 1, 2014.
 
 